In the act creating the city of Cranston there appears to be no reason for the discrimination, and I am of the opinion that it was not the intention of the *Page 452 
legislature to make an unjust distinction between those candidates, to be voted for at the first election in said city, who are nominated at party caucuses and those who are nominated by individual voters upon nomination papers. Under the provisions of section 31 of said act, it is clearly intended that candidates to be voted for at said first election may have their names printed upon the official ballot when nominated by individual voters upon nomination papers. The only provision in said act for bringing nominations to the knowledge of the town clerk, in order that said clerk may place a nomination upon the official ballot, is contained in section 33 of said act, and is as follows: "All certificates of nomination of candidates to be voted for at said first election shall be filed with the town clerk at least nine days before said first election." The expression "certificates of nomination," as used in that section, may well be construed to include nomination papers, and should be so construed if such construction will best express what must have been the intention of the General Assembly in enacting a law dealing equitably and impartially with every class of electors in said city. The word "certificate" in its broad signification imports " a verification" and a nomination paper, signed by the requisite number of voters is, in fact, a verification, or a certificate that the voters signing said paper have nominated the person named therein as a candidate for the office named therein. This construction of the word "certificates," as used in said section, is supported by the broad language of the provisions of the act above quoted.
It is clearly inequitable that one group of voters who desire to nominate a candidate upon nomination papers should not have an equally long period to prepare and file their nominations with the town clerk as that given to another group of voters in the new city, even though the latter may constitute a recognized political party. The court, in my opinion, should not adopt a construction of the act which leads to a conclusion as to legislative intention which is thus inequitable, when another construction is properly and fairly possible, which *Page 453 
gives to every group of voters in the city the same privileges and opportunities.
I am of the opinion that the writ should issue.
Mr. Justice Johnson concurs in this opinion.